     9:16-cv-00287-BHH        Date Filed 12/02/19     Entry Number 150        Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION
 JOEL IACOPELLI,                                     ) C/A No. 9:16-cv-287-BHH-BM
                                          Plaintiff, )
                                                     )
                      Versus                         )    DEFENDANT ROBERT BILYARD’S
                                                     )        NOTICE OF SETTLEMENT
 THE TOWN OF PORT ROYAL, SOUTH                       )
 CAROLINA, ROBERT BILYARD,                           )
 Individually and in his Official Capacity, JOHN )
 GRIFFITH, Individually and in his Official          )
 Capacity, HOPE HAVEN OF THE                         )
 LOWCOUNTRY, INC., a South Carolina, non- )
 profit Corporation, BEAUFORT COUNTY                 )
 DEPT OF SOCIAL SERVICES, an agency of               )
 the State of South Carolina, LATASHA                )
 WILLIAMS,                                           )
                                                     )
                                      Defendants. )

       The Defendant Robert Bilyard hereby notifies the Court that the above-referenced case has

settled and can be removed from the roster. A formal Stipulation of Dismissal will be filed with

the Court as soon as settlement documents are completed.

                                            HOOD LAW FIRM, LLC
                                            172 Meeting Street
                                            Post Office Box 1508
                                            Charleston, SC 29402
                                            Phone: (843) 577-4435
                                            Facsimile: (843) 722-1630
                                            Email: Info@hoodlaw.com



                                            s/ Elloree A. Ganes
                                            Elloree A. Ganes (9022)
                                            Attorneys for the Defendant
                                            Robert Bilyard, Individually and in his Official
                                            Capacity
December 2, 2019
Charleston, South Carolina
